                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

ROBERT O. IDAHOSA,                         *

      Plaintiff,                           *

vs.                                        *
                                                       CASE NO. 4:19-CV-50 (CDL)
SECRETARY OF THE ARMY, ELVA R.             *
SHOEMAKER, and GEORGE W.
STEUBER,                                   *

      Defendants.                          *


                                    O R D E R

      Robert O. Idahosa is a civilian employee of the U.S. Army.

Idahosa claims that he was subjected to discrimination because

of his gender, national origin, age, and disabilities.                             He also

asserts   that     he    was    retaliated       against       for    complaining         of

unlawful discrimination.            Idahosa, who is proceeding pro se,

brought this action against the Army, his former supervisor, and

the   deputy   garrison        commander    under      Title    VII     of    the       Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-

17, Title I of the Americans with Disabilities Act (“ADA”), 42

U.S.C.    §§   12101      to    12117,     and   the    Age     Discrimination            in

Employment     Act      (“ADEA”),   29 U.S.C.       §§ 621       to    634.        He    also

asserts    state        law    claims    against       the      Army,        his    former

supervisor, and the deputy garrison commander.                       Defendants moved
to dismiss all of Idahosa’s claims.                 As discussed below, the

motion (ECF No. 5) is granted in part and denied in part.

                            FACTUAL ALLEGATIONS

     Idahosa alleges that the Army paid him less than female

employees   performing   similar    jobs,     failed       to   accommodate   his

disabilities, and selected female coworkers instead of him for

promotions.1      Idahosa    further       asserts    that      his   supervisors

subjected him to a discriminatory and retaliatory hostile work

environment.    Idahosa filed a discrimination complaint with the

Equal Employment Opportunity Office at Fort Benning.                    The Army

issued a final decision finding no discrimination, and Idahosa

appealed.       On   December    13,       2018,     the     Equal    Employment

Opportunity    Commission    (“EEOC”)      Office    of    Federal    Operations

issued a decision affirming the Army’s final decision finding no

discrimination.      Compl. Ex. A, EEOC Decision (Dec. 13, 2018),

ECF No. 1-1 at 8-16.2          Idahosa alleges that he received the

EEOC’s decision on December 27, 2018.              Compl. ¶ IV.B, ECF No. 1.

He filed this action on March 25, 2019.




1
  Idahosa’s Complaint does not contain any specific facts, but he
incorporates his Formal Complaint of Discrimination, which contains
factual allegations about the alleged discrimination and retaliation.
2 A document attached as “an exhibit to a pleading is a part of the

pleading for all purposes.” Fed. R. Civ. P. 10(c).


                                       2
                                        DISCUSSION

I.     Motion to Dismiss for Failure to State a Claim

       Defendants contend that Idahosa’s Title VII claims and ADEA

claims should be dismissed for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6).                   “To survive a motion

to dismiss” under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its

face.’”          Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                             The

complaint must include sufficient factual allegations “to raise

a right to relief above the speculative level.”                       Twombly, 550

U.S.    at       555.    In   other   words,     the   factual   allegations      must

“raise       a    reasonable     expectation      that    discovery    will   reveal

evidence of” the plaintiff’s claims.                     Id. at 556.       But “Rule

12(b)(6) does not permit dismissal of a well-pleaded complaint

simply because ‘it strikes a savvy judge that actual proof of

those facts is improbable.’”                Watts v. Fla. Int’l Univ., 495

F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

       A.        Were Idahosa’s Title VII and ADEA Claims Timely?

       Defendants argue that Idahosa’s Title VII and ADEA claims

should be dismissed as untimely because he did not file this

action       within     ninety   days    after   Defendants      presume   that    his



                                            3
lawyer received the EEOC’s December 13, 2018 decision affirming

the Army’s final agency decision.

      Title VII provides a right of action for federal employees

claiming discrimination based on race, color, religion, sex, or

national origin and waives sovereign immunity for such claims.

See 42 U.S.C. § 2000e-16(c).                      Similarly, the ADEA provides a

right      of        action     for      federal          employees      claiming      age

discrimination and waives sovereign immunity for such claims.

See 29 U.S.C. §§ 633a(a) & 633a(c).                       Before a federal employee

may   bring      a    Title     VII    or    ADEA     action,     the    employee    must

“initiate administrative review of any alleged discriminatory or

retaliatory conduct.” Shiver v. Chertoff, 549 F.3d 1342, 1344

(11th      Cir.         2008)     (per        curiam);         accord      29       C.F.R.

§ 1614.105(a)(1); see also 29 C.F.R. § 1614.103 (stating that

Title VII and ADEA claims must be processed in accordance with

federal sector EEO regulations).                   Once an agency renders a final

action   on      a    federal   employee’s         administrative       complaint,     the

employee        may    appeal     that       action       to   the    EEOC.     29 C.F.R.

§§ 1614.401(a) & 1614.402(a).                  If the employee appeals to the

EEOC, the employee may file a civil action within “90 days of

receipt of the [EEOC]’s final decision on an appeal.”                           29 C.F.R.

§ 1614.407(c); accord 42 U.S.C. § 2000e-16(c).

      Here,      the     EEOC’s       December      13,    2018      decision    informed

Idahosa of these deadlines.                 EEOC Decision 7, ECF No. 1-1 at 14.


                                              4
The EEOC’s certificate of mailing states that the decision was

mailed to Idahosa and his then-attorney, Raymond Tillery, on

December 13, 2018, and that the EEOC would presume that the

decision was received within five days after it was mailed.                        Id.

at 9, ECF No. 1-1 at 16.           Idahosa, however, specifically alleges

that he received the EEOC’s decision on December 27, 2019, less

than ninety days before Idahosa filed this action.                          Defendants

argue that the Court should ignore this allegation and instead

determine that Idahosa received notice of the EEOC’s decision by

December 18, 2018 because Idahosa is bound by the acts of his

lawyer and there is a presumption that his lawyer received the

notice within five days.          Defendants are correct that Idahosa is

bound by the acts of his lawyer, and if it were established that

Mr. Tillery received the letter by December 18, 2018, the Court

would have to conclude that Idahosa’s Title VII and ADEA claims

are time-barred.          See Irwin v. Dep’t of Veterans Affairs, 498

U.S.    89,    91-92   (1990)   (finding         that    although   the     plaintiff

received the EEOC’s letter twenty-nine days before he filed his

complaint,      the    complaint      was       untimely    under     a    thirty-day

deadline because his lawyer’s office received the EEOC’s letter

forty-four days before the plaintiff filed his complaint).

       Here,    nothing    in   the   Complaint         establishes       conclusively

that Mr. Tillery received the EEOC’s decision by December 18,

2018.    And, Defendants did not point to any authority suggesting


                                            5
that the Court should ignore the specific allegations in the

Complaint   in   favor   of   its   self-imposed   five-day   presumption.

While it may be appropriate to apply a presumption when the

actual date of receipt is unknown, the Court finds that it would

be inappropriate to apply the presumption in this case at the

motion-to-dismiss stage.3      Based on Idahosa’s specific allegation

about when he received the EEOC’s final decision and the lack of

any allegation or evidence regarding when Mr. Tillery received

the EEOC’s decision, the Court declines at this stage in the

litigation to deem Idahosa’s complaint untimely based on a mere

presumption that his lawyer received it by December 18, 2018.

     Idahosa alleges that he received the EEOC’s decision on

December 27, 2019.       He filed this action within ninety days.

The Court thus declines to dismiss his Title VII and ADEA claims

as untimely.     Defendants’ motion to dismiss on this ground is

denied.


3
  Kerr v. McDonald’s Corp., 427 F.3d 947 (11th Cir. 2005) (per curiam),
which Defendants rely on in their brief, does not require a different
result.   In that case, decided at the summary judgment stage, the
plaintiffs testified that they did not receive right-to-sue letters
from the EEOC until mid-February 2003. But, there was evidence that
an EEOC supervisor told the plaintiffs in late December 2002 that the
EEOC’s investigation was complete; the plaintiffs requested right-to-
sue letters in early January 2003; the EEOC mailed the letters by
January 9, 2003; the employer’s outside counsel received the letters
by January 14, 2003; the plaintiffs received copies of the letters in
February that were dated months prior; and the plaintiffs failed to
make any inquiry regarding the late or missing letters. The Eleventh
Circuit concluded that because the plaintiffs had actual knowledge
that the EEOC had terminated its investigation of their claims, the
time for filing began running a reasonable time after the right-to-sue
letters were originally mailed. Id. at 954.


                                      6
       B.    May Idahosa Maintain His Claims Against the Individual
             Defendants in their Individual Capacities?

       In   addition    to    asserting        his    Title    VII,   ADEA,    and   ADA

claims against the Army, Idahosa asserts those claims against

his    supervisor,      Elva       Shoemaker,         and     the   deputy     garrison

commander, George Steuber.               But these statutes do not provide

for individual liability, so Plaintiff’s Title VII, ADEA, and

ADA claims against Shoemaker and Steuber are dismissed.                              See

Albra v. Advan, Inc., 490 F.3d 826, 830 (11th Cir. 2007) (noting

that   neither   Title       VII   nor    the    ADEA       “countenance     individual

liability” and concluding that individual defendants are also

not subject to employment discrimination suits under Title I of

the ADA).

       Idahosa also asserts state law claims against Shoemaker and

Steuber.     Although Defendants moved to dismiss Idahosa’s Title

VII, ADEA, and ADA claims against Shoemaker and Steuber, they

did not move to dismiss the individual capacity state law claims

against these two Defendants.                   The Court declines to analyze

these claims sua sponte.           They are not dismissed.

II.    Motion to Dismiss for Lack of Subject Matter Jurisdiction

       Defendants contend that Idahosa’s ADA and state law claims

against the Army should be dismissed for lack of subject matter

jurisdiction     under       Federal     Rule    of    Civil    Procedure     12(b)(1)

because     those      claims      are    barred        by     sovereign      immunity.




                                           7
Defendants’ attack on the Court’s jurisdiction is a facial one,

so the Court must take the allegations in the Complaint as true

for purposes of the pending motion to dismiss.                             McElmurray v.

Consol.    Gov't   of    Augusta-Richmond            Cty.,   501        F.3d    1244,    1251

(11th Cir. 2007).

      “Absent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit.” Dep't of Army v. Blue

Fox, Inc., 525 U.S. 255, 260 (1999) (quoting FDIC v. Meyer, 510

U.S. 471, 475 (1994)).           If sovereign immunity applies, the Court

lacks “jurisdiction to entertain the suit.”                        Meyer, 510 U.S. at

475   (quoting     United    States    v.      Sherwood,          312    U.S.    584,    586

(1941)).       Because    Idahosa     is   suing       the   Army,        he    “bears    the

burden of establishing that the federal government has waived

its   sovereign        immunity     with       respect       to     [his]       claim[s].”

Thompson v. McHugh, 388 F. App’x 870, 872 (11th Cir. 2010) (per

curiam).     Waiver of sovereign immunity “cannot be implied but

must be unequivocally expressed.” United States v. King, 395

U.S. 1, 4 (1969).

      First,     the    United    States       did    not    waive        its    sovereign

immunity in Title I of the ADA.                 The ADA prohibits a “covered

entity” from engaging in employment discrimination on the basis

of disability.         42 U.S.C. § 12112(a).           A “covered entity” is “an

employer, employment agency, labor organization, or joint labor-

management committee.” 42 U.S.C. § 12111(2).                        The United States


                                           8
is   expressly     excluded    from       the    term   “employer.”      42     U.S.C.

§ 12111(5)(B)(i).        Thus, Congress chose not to expose the United

States to suit under Title I of the ADA, so the Army is entitled

to sovereign immunity on Idahosa’s ADA claims.

      Second, Idahosa did not establish that the United States

waived its sovereign immunity for Idahosa’s state law claims.

Idahosa     asserts   Georgia       law     claims      for    gender,    age,     and

disability    discrimination.             As    discussed      above,    the    United

States    waived   its    sovereign       immunity      for    claims    by    federal

employees under Title VII and the ADEA.                       But Idahosa did not

allege or otherwise establish that the United States waived its

sovereign    immunity     as   to   state       law   employment    discrimination

claims.     Accordingly, his state law claims against the Army are

dismissed.

                                    CONCLUSION

      As discussed above, the Court denies Defendants’ motion to

dismiss Idahosa’s Title VII and ADEA claims as untimely. The

Court grants Defendants’ motion to dismiss Idahosa’s Title VII,

ADEA, and ADA claims against Shoemaker and Stueber but does not

dismiss the state law claims against these two defendants in

their    individual      capacities.            The   Court    grants    Defendants’

motion to dismiss Idahosa’s ADA claims and state law claims

against the Army.         Thus, the following claims remain pending:

Idahosa’s Title VII and ADEA claims against the Army and his


                                           9
state   law   claims   against   Shoemaker    and   Steuber   in   their

individual capacities.

    IT IS SO ORDERED, this 26th day of July, 2019.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                  10
